Exhibit 16.1 LETTER FROM ACCOUNTANTS STONEFIELD JOSEPHSON, INC. October 29, 2010 Securities and Exchange Commission treet, NE Washington, D.C. 20549-7561 We have read Item 4.01 included in the Form 8-K/A of Alliance Fiber Optic Products, Inc. dated October 29, 2010 to be filed with the Securities and Exchange Commission.We agree with the statements concerning our Firm in such Form 8-K/A; we are not in a position to agree or disagree with other statements of Alliance Fiber Optic Products, Inc. contained therein. /s/ Stonefield Josephson, Inc. Stonefield Josephson, Inc. San Francisco, CA
